DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No., filed on 16/966,033.
Claim Objections
Claim 1 is objected to because of the following informalities:
Line 1 recites “the turbine” and should recite “the energy-generating turbine”; &
Lines 8 & 9 recites “the tip” and should recite “the sharp tip”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson (US 2017/0241397).
Regarding Claim 1, Ferguson disclose a blade [blade] for use with an energy-generating turbine [method associated with generation of electrical energy by a water turbine], the turbine [water turbine] having a central rotating member [“central rotating member”], the blade [water turbine] having a ram surface [“ram surface”] and a lift surface [“lift surface”] (Annotated FIG. Below for FIG. 2A, Claim 10, ¶ [0030]; Note that the tip of each vane or blade may substantially mimic the surface of the drum below the vane as illustrated by the dotted line 202 in FIG. 2A), the blade comprising:
an inner portion [“inner portion”] proximate the central rotating member [“central rotating member”] (Annotated FIG. Below for FIG. 2A);
a central portion [“central portion”] beginning at a distal end of the inner portion [“inner portion”] (Annotated FIG. Below for FIG. 2A); and,
an outer portion [“outer portion”] beginning at a distal end of the central portion [“central portion”] and terminating in a sharp tip [“sharp tip”] (Annotated FIG. Below for FIG. 1B);
wherein the central portion [“central portion”] is curved to induced lift to the lift surface [“lift surface”] of the blade [water turbine] (Annotated FIG. Below for FIG. 1B, Claim 10, ¶ [0018]; According to some embodiments, the turbines are held more perpendicular will less lean, at least in part, by the Magnus or Savonius effect and/or other lifting effects); and
wherein a curvature of the outer portion [“outer portion”] at the tip [“tip”] substantially corresponds to a curvature of a circular path travelled by the tip [“sharp tip”] of the blade [water turbine] during rotation of the central rotating member [“central rotating member”] (Annotated FIG. Below for FIG. 1B).

    PNG
    media_image1.png
    674
    978
    media_image1.png
    Greyscale

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US 2017/0241397) in view of Tamatsu (US 2016/0123300).
Regarding Claim 2, Fergusson  disclose the blade of claim 1 [see rejected Claim 1].
Fergusson  dies not disclose wherein the blade is rotatable through a ram cycle  and a non-ram cycle, the blade further comprising a plurality of fluid flow-through mechanisms for alleviating pressure against the blade while rotating through the non-ram cycle.
Tamatsu disclose wherein the blade [lift-type blade] is rotatable through a ram cycle [when 8s are closed] and a non-ram cycle [when 8s are open], the blade further comprising a plurality of fluid flow-through mechanisms [8] for alleviating pressure against the blade while rotating through the non-ram cycle (FIG. 3, ¶ [0107]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to use Tamatsu’s feathers in Ferguson’s blades to lower water pressure resistance when the blade surface receiving such resistance is released when the fluid blown through the released space of the blade toward the rear side.
Regarding Claim 3, Fergusson in view of Tamatsu disclose the blade of claim 2 [see rejected Claim 2].
Tamatsu disclose wherein the plurality of fluid flow-through mechanisms comprise a plurality of louvers [8] (FIG. 3, ¶ [0107]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to use Tamatsu’s louvers in Ferguson’s blades to lower water pressure resistance when the blade surface receiving such resistance is released when the fluid blown through the released space of the blade toward the rear side.
Regarding Claim 4, Fergusson in view of Tamatsu disclose the blade of claim 3 [see rejected Claim 3].
Tamatsu disclose wherein the plurality of louvers [8] are configured to close when the blade rotates through the ram cycle and to open when the blade rotates through the non-ram cycle (FIG. 3, ¶ [0107]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to use Tamatsu’s louvers in Ferguson’s blades to lower water pressure resistance when the blade surface receiving such resistance is released when the fluid blown through the released space of the blade toward the rear side.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/
Examiner, Art Unit 2832